                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION


MICHAEL KEITH HAMILTON,                               )
                                                      )
                 Plaintiff,                           )
                                                      )
V.                                                    )         Civil No.: 1:19CV59-JMV
                                                      )
NANCY BERRYHILL                                       )
COMMISSIONER OF                                       )
SOCIAL SECURITY,                                      )
                                                      )
                 Defendant.                           )

                            ORDER ON PETITION FOR ATTORNEY FEES

        Before the Court are Plaintiff’s motion [17] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [18].          For the reasons set out

below, the motion will be granted in part.

        In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.       By Final Judgment [16] dated July 2, 2019, this Court reversed

and remanded this case to the Commissioner for further proceedings.         Now, Plaintiff seeks an award of

$4,122.94—to be paid directly to counsel—for his counsel’s work before this Court on the basis that

Plaintiff was the prevailing party.       The Commissioner responds that he has no objection to the amount of

the fee request but objects to the request that the award be paid directly to Plaintiff’s counsel.

        Having duly considered the submissions of the parties, the Court finds Plaintiff is entitled to an

award of fees and that his counsel’s fee request is reasonable.      The Court further finds that pursuant to

Astrue v. Ratliff, 130 S. Ct. 2521, 2522 (2010), the award in this case should be made payable to

Plaintiff, not directly to his counsel.

        THEREFORE, IT IS ORDERED:

                                                          1
        That the Commissioner shall promptly pay to Plaintiff a total of $4,122.94 in attorney fees for the

benefit of counsel for Plaintiff.

        This 4th day of September, 2019.

                                                                  /s/ Jane M. Virden
                                                                  U. S. MAGISTRATE JUDGE




                                                   2
